      Case: 1:20-cv-01251 Document #: 1 Filed: 02/20/20 Page 1 of 7 PageID #:1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
-------------------------------------x

 SOMPO JAPAN NIPPONKOA                                  )
 INSURANCE INC.,
                                                        )      Case No:
                                   Plaintiff,
                                                        )
     - against -
                                                        )
 THE BELT RAILWAY COMPANY OF
 CHICAGO,                                               )

                        Defendant.
-------------------------------------x

                                          COMPLAINT

               Plaintiff Sompo Japan Nipponkoa Insurance Inc. (hereinafter “Sompo” or

“Plaintiff”), for its Complaint, alleges on information and belief as follows:

               1.      All and singular the following premises are true and constitute claims

arising under the laws of the United States within the meaning of 28 U.S.C. § 1331 as a claim

arising out of an Act of Congress regulating commerce within the meaning of 28 U.S.C. § 1337(a)

and/or pursuant to the Carmack Amendment codified at 49 U.S.C. § 11706 et seq., and/or

supplemental claims to certain of the foregoing claims within the meaning of 28 U.S.C. § 1367.

               2.      This Honorable Court also has jurisdiction over this claim due to the

diversity citizenship of the parties, 28 U.S.C. § 1332(1) and the amount in controversy exceeds the

sum or value of $75,000.

               3.      At all times material hereto, Sompo was and is a corporation existing under

and by virtue of the laws of Japan with its principal place of business at 11-4, Edobori 1-chome,

Nishi-ku, Osaka, 550-8577 Japan.



                                                 1
         Case: 1:20-cv-01251 Document #: 1 Filed: 02/20/20 Page 2 of 7 PageID #:2




                4.      At all times material hereto, Defendant The Belt Railway Company of

Chicago (hereinafter “Defendant” or “BRC”) was and is a corporation organized and existing

under the laws of the State of Illinois, with its principal place of business in Bedford Park, Illinois,

and was and is at the relevant times engaged in business as, inter alia, a common carrier by rail

for hire in interstate commerce, and operates and runs rail lines, locomotives and rail cars in this

District, and does business in the State of Illinois.

                5.      At all times material hereto, nonparty Kawasaki Heavy Industries, Ltd.

(hereinafter “KHI”) was and is a corporation existing under and by virtue of the laws of Japan with

its principal place of business at 1-18, 2-chome, Wadayama-don, Hyogo-ku, Kobe, 652-0884

Japan.

                6.      At all times material hereto, nonparty Kawasaki Rail Car, Inc. (hereinafter

“KRC”) (KRC and KHI being collectively referred to herein as “Kawasaki”) was and is a

corporation existing under and by virtue of the laws of New York with its principal place of

business at 29 Wells Avenue, Building 4, Yonkers, New York 10701.

                7.      Venue is proper here within the meaning of 28 U.S.C. § 1391(b)(1) because

BRC has its offices here and does business and otherwise resides in this District in Illinois, the

derailment in question occurred in this District, and the witnesses thereto are located in this

District.

                                            THE FACTS

                8.      Kawasaki was and is the owner of eight brand new M9 passenger railcars

(hereinafter “the Equipment”) which it was at the relevant times in the process of having shipped

from Pueblo, Colorado to its customer at Fresh Pond, New York for delivery.




                                                   2
       Case: 1:20-cv-01251 Document #: 1 Filed: 02/20/20 Page 3 of 7 PageID #:3




                 9.    On or about May 15, 2018, at Bedford Park, Illinois, there was delivered to

Chicago Belt, as a rail common carrier for hire, the Equipment, in good order and condition, which

was accepted by Chicago Belt, who undertook to transport the Equipment from where it was

received at Chicago Belt’s rail connection, across its tracks to Chicago Belt’s rail connection to

nonparty CSX.

                 10.   On or about May 15, 2018, while BRC was transporting the Equipment on

its tracks and/or within its railyard, the Equipment was damaged by derailment (hereinafter

“derailment”).

                 11.   The derailment occurred while BRC was inappropriately, and counter to the

safe practices and standards of the railroad industry, shoving against the Equipment and using the

Equipment to shove approximately 114 additional cargo railcars through its hump yard, in the

process of humping them.

                 12.   It is well known in the railroad industry that passenger railcars, such as the

Equipment at issue, should never be humped, and should never be located at the rear of a train and

utilized to push or shove heavy freight cars in that train.

                 13.   BRC’s own operating rules designate passenger equipment, such as the

Equipment in this case, as “Do Not Hump” cars, and forbid using passenger railcars to push or

shove other heavy freight cars.

                 14.   It is well known in the railroad industry that to push or shove passenger

railcars against other freight cars will cause the passenger cars to derail and suffer significant

damage.

                 15.   The Equipment was prominently marked with the industry standard

warning “DO NOT HUMP” which gave further notice, immediately recognizable and understood



                                                  3
        Case: 1:20-cv-01251 Document #: 1 Filed: 02/20/20 Page 4 of 7 PageID #:4




within the railroad industry, as a warning to not run such railcars through a hump yard and to not

use such railcars to shove against other railcars.

               16.     As passenger railcars, and as railcars marked “DO NOT HUMP,” the

Equipment should not have been shoved, should not have been used to shove other freight cars,

should have been removed from the train before shoving the train to the hump yard, should have

bypassed the hump yard and should have been added to the train manually.

               17.     BRC issued tariffs which were in effect on the date of the derailment which,

to the extent they applied to this loss, contained no limitation of liability and precluded the

application of rules, terms or contractual documents of any other railroads while the Equipment

was in BRC’s possession.

               18.     Specifically, the BRC tariff in effect on the date of the derailment stated in

part:

                       Item 1: General Rules and Regulations

                       Freight transported under this tariff, in addition to the rates
                       named herein, will be subject to current rules and regulations
                       of The Belt Railway Company of Chicago while in its
                       possession, and of connecting carriers while in their
                       possession, which rules and regulations are published and
                       lawfully on file with the Interstate Commerce Commission,
                       relating to car service, demurrage, diversion, reconsignment,
                       storage, transit privileges, or any other privileges, charges or
                       rules which in any way increase or decrease the value of the
                       service to the shipper.

               19.     BRC violated its own tariffs in respect to the Equipment.

               20.     Sompo insured the Equipment against loss and damage. By reason of the

loss described above, Sompo was obliged to pay and actually paid losses arising out of the

derailment to Kawasaki, and to that extent is subrogated to their rights, and they and Kawasaki

incurred substantial additional other expenses, for which Defendant BRC is legally liable. Plaintiff

                                                     4
       Case: 1:20-cv-01251 Document #: 1 Filed: 02/20/20 Page 5 of 7 PageID #:5




brings this action on their own behalf and as agent or trustee on behalf of all parties who may be

or become interested in the subject Equipment as their respective interests may ultimately appear,

and Plaintiff is duly entitled to maintain this action.

                21.     Plaintiff has performed all conditions on its part to be performed

                22.     By reason of the foregoing, Defendant BRC has caused damage to Plaintiff

in an amount, as nearly as can now be estimated, up to or exceeding US $8,000,000.00.



                                    FIRST CAUSE OF ACTION

                           BREACH OF CONTRACT AND/OR
                      DUTIES UNDER THE CARMACK AMENDMENT

                23.     Plaintiff incorporates herein by reference all of the preceding allegations

and all of the allegations below.

                24.     By reason of the forgoing, Defendant BRC was a carrier within the meaning

of the Carmack Amendment, 49 U.S.C. Section 11706 et seq., and/or other applicable laws and/or

under any applicable tariffs or transportation contracts, and breached their duty of a rail carrier

under said laws and/or under any applicable tariffs or contracts of carriage.

                25.     By reason of the foregoing, Defendant BRC has caused damage to Plaintiff

in an amount, as nearly as can now be estimated, up to or exceeding US $8,000,000.00.



                                 SECOND CAUSE OF ACTION

    NEGLIGENCE and/or GROSS NEGLIGENCE and/or WILLFUL MISCONDUCT

                26.     Plaintiff incorporates herein by reference all of the preceding allegations

and all of the allegations below.




                                                   5
      Case: 1:20-cv-01251 Document #: 1 Filed: 02/20/20 Page 6 of 7 PageID #:6




               27.     Defendant BRC, by its negligence and/or gross negligence and/or willful

misconduct, caused the loss to the Equipment. BRC therefore improperly failed to deliver the

Equipment in as good condition as when entrusted to it and/or caused the Equipment to be damaged

by negligent act and/or omission.

               28.     By reason of the foregoing, Defendant BRC has caused damage to Plaintiff

in an amount, as nearly as can now be estimated, up to or exceeding US $8,000,000.00.



                                    THIRD CAUSE OF ACTION

                         BREACH OF BAILMENT OBLIGATIONS

               29.     Plaintiff incorporates herein by reference all of the preceding allegations

and all of the allegations below.

               30.     Defendant BRC was acting as bailee of the Equipment at the time of the

loss. The Defendant BRC was thereby, or through its contractors, agents, servants or sub-bailees,

a bailee who warranted and had a legal duty to safely keep, transport, care for and deliver the

Equipment in the same condition as when entrusted to it and to perform its services as a bailee or

to ensure that those services were performed with reasonable care and in a non-negligent and

workmanlike manner. The Defendant BRC breached those bailment obligations and negligently

failed to deliver the Equipment in as good condition as when entrusted to it.

               31.     By reason of the foregoing, Defendant BRC has caused damage to Plaintiff

in an amount, as nearly as can now be estimated, up to or exceeding US $8,000,000.00.




                                                6
      Case: 1:20-cv-01251 Document #: 1 Filed: 02/20/20 Page 7 of 7 PageID #:7




WHEREOF, Plaintiff prays:

       1.      That process in due form of law may issue against the Defendant, citing it to appear

and answer all and singular the matters aforesaid;

       2.      That judgment may be entered in favor of Plaintiff against Defendant on each of

the Causes of Action for the amount of Plaintiff’s damages, together with interest and costs and

the disbursement of this action.

       3.      That this Court will grant to Plaintiff such other and further relief as may be just

and proper.

Dated: February 20, 2020                     SOMPO JAPAN NIPPONKOA
                                             INSURANCE, INC.

                                              By:     /s/ James J. Sipchen
                                                     James J. Sipchen, Esq.
                                                     Quinn P. Donnelly, Esq.
                                                     One South Wacker Drive
                                                     Suite 2500
                                                     Chicago, IL 60606
                                                     Tel: (312) 578-7422
                                                     Fax: (312) 346-8242
                                                     Email: jsipchen@pretzel-stouffer.com
                                                             qdonnelly@pretzel-stouffer.com
                                                     Attorneys for Plaintiff

                                                            -and-

                                                     MALOOF & BROWNE LLC
                                                      David T. Maloof, Esq.
                                                     (pro hac vice application pending)
                                                      Kipp C. Leland, Esq.
                                                     (pro hac vice application pending)
                                                     411 Theodore Fremd Ave. Suite 190
                                                     Rye, New York, 10580
                                                     Tel: (914)-921-1200
                                                     Fax: (914)-921-1023
                                                     Email: dmaloof@maloofandbrowne.com
                                                             kleland@maloofandbrowne.com
                                                      Attorneys for Plaintiff



                                                7
